Citation Nr: 1426214	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-31 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from July 1981 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming, which denied multiple claims.  An appeal was initiated by filing an October 2010 notice of disagreement (NOD) to all the denials by that rating decision but in August 2011 the Veteran limited his appeal to the issue now before the Board.  

The Veteran testified at a July 2012 videoconference before the undersigned and a transcript thereof is on file.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which shows that electronic VA treatment (CAPRI) records are on file.  


FINDINGS OF FACT

Vertigo is as likely as not due to or aggravated by service-connected residuals of a perforated right tympanic membrane, residuals of ear infection with hearing loss, and tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for vertigo are met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  


\

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service-connected for tinnitus, rated 10 percent disabling; residuals of right ear infections with hearing loss, rated 10 percent disabling; and residuals of a perforated right tympanic membrane, assigned a noncompensable disability rating.  

Background

VA clinical records show that in February 2010 it was reported that testing to evaluate the Veteran's vertigo might be indicative of multiple deficiencies.  A hearing test for the right ear had a typical Meniere's pattern.  This diagnosis would also be consistent with the spinning dizziness episodes the Veteran had as well as the change in hearing and tinnitus during those episodes.  His past tympanoplasty of the right ear was highly sensitive to air pressure during caloric testing.  A summary of the testing was that Meniere's disease, "BPPV" [benign paroxysmal postural vertigo], and other vestibular somatosensory and visual deficiencies could not be ruled out as a cause of the Veteran's dizziness.  There were probably multiple issues contributing to the Veteran's dizziness.  

Contained in the claim files is a report of a VA examination in January 2010 by an audiologist, which reflects that the Veteran's claim files were reviewed.  He reported that his balance problems began not too long after his discharge from active service.  He was now successfully doing "canalith repositioning and eye exercise" which he had begun about 4 or 5 months ago.  He reported having had dizziness during service after his perforation of his right tympanic membrane, but had not reported it at that time.  He had had numerous colds during service with drainage from his right ear as far back as November 1981.  After his tympanoplasty his ear had healed but he had had sporadic ear infections with drainage occurring months or weeks later.  He also had a history of substance abuse.  It was noted that a 2010 vestibular work-up had indicated multi-sensory considerations for his balance problems consistent with high blood pressure, visual field deficits, left ear caloric weakness, and other non-localizing balance features.  

The examiner's opinion was that the Veteran's vertigo was not caused by or a result of chronic ear infections, tympanic perforation, and tympanoplasty of the right ear.  The examiner noted that the Veteran had not begun to report periodic dizziness until he was detoxing in rehabilitation in the 1990s.  The vertigo was considered to be due to detoxification or other medical conditions that were self-inflicted and not service related.  Prior to that, he otherwise had not reported complaints of dizziness.  His history of polysubstance abuse, liver problems due to hepatitis, and other medical consideration might have contributed to his current multi-sensory balance problems.  It was also reported that a VA electronic treatment record in December 2009 indicated that the Veteran reported having had vertigo since his tympanoplasty but the examiner noted that this was not substantiated by other VA electronic treatment records or upon a review of the claim files.  The examiner's opinion was that the dizziness and vertigo were less likely as not (less than 50/50 probability), permanently aggravated by the perforated ear drums.  An addendum later in January 2012 states that it had been documented that the multi-substance drug addiction for which the Veteran had been treated and detoxified could have had a significant effect on the viscosity of the auditory/vestibular fluids of the inner ear and cause metabolic disturbances in hearing and balance.  That his ear infections might have made him more susceptible to these metabolic changes was possible but in the examiner's opinion they would not be the proximate cause/etiology/nexus of "BPPV/Meniers/vertigo" reported following or at the time of detoxification.  The changes that occurred in detoxification might have triggered a weakened system but the military connection stopped there.  Also, the Veteran had reported at a recent VA clinic visit that he had had no noise exposure after military service but it was documented that after service he had primarily worked in construction jobs.  

An October 2011 VA electronic treatment record shows that the Veteran was seen for a steroid infusion to the left middle ear, through a tube, for chronic dizziness.  Overall, he had done better since having started the infusions.  The clinician, a medical doctor, reported that "I think it is as likely as not as his problems with dizziness began while he was in the Military [sic] and were a result of the infections and injuries he has had to the left ear."  

Information obtained from the Internet, from the Mayo Clinic website, was submitted into evidence in October 2011.  This information indicates that the middle and inner ears were composed of delicate mechanisms that were sensitive to injury or disease.  

At the July 2012 videoconference the Veteran testified that he had had extreme drainage and infections of his right ear during service which kept recurring. Page 4.  He first began having vertigo within a year or two after military service.  Page 5.  In the early postservice years his greatest problems had been with recurrent ear infections and pain.  At that time he had not known that his nausea and dizziness were associated with the ear infections.  The Veteran disagreed with the VA clinical notations that his vertigo had not begun until after his postservice detoxification from substance abuse; rather, he had had the symptoms of nausea and dizziness even prior to his detoxification.  Although the detoxification may have aggravated these symptoms, because the symptoms pre-existed the detoxification, he felt that the detoxification was not the cause of the symptoms.  Page 8.  

An August 2012 VA electronic treatment record by a physician noted that when the Veteran was seen [by the VA physician in October 2011] it had apparently been thought that he had right-sided Meniere's disease.  After a February 2010 audiogram he had had four trans-tympanic injections of medication in the right ear which had helped for only about 2 weeks.  On a current examination "Dix-Hallpike" maneuver was performed.  The impression was a prior history of right-sided Meniere's disease but his symptoms were more consistent with benign positional vertigo.  

VA electronic treatment records show that the Veteran was afforded a comprehensive balance evaluation in April 2013.  The Veteran reported that he had a chipped C6 vertebra and was seeing a VA neurologist for carpal tunnel syndrome (CTS).  After testing, the results were indicative of several deficiencies.  The Veteran's audiometric testing results and symptom of increased pressure, tinnitus, and nausea during a dizzy spell were consistent with Meniere's disease.  Posturography indicated vestibular and slight visual instabilities.  Additionally, it seemed possible that the problems with the C6 vertebra might be contributing to the vertigo reported on turning is head to the right and "Dix-Hallpike right positions."  

 On VA examination in May 2013 by a physician's assistant the Veteran's claim file was reviewed.  The examiner noted that in 1984 the Veteran had had a tympanoplasty performed for chronic ear infections and perforated ear drum.  Since 2009, he had experienced constant drainage from the right ear and had had surgical intervention in 2012, with worsening tinnitus since 2009.  When the tinnitus increased in volume an episode vertigo would occur.  A tympanostomy tube was placed in March 2012.  The tube was supposed to fall out in six weeks but only part of it did and a surgeon had to surgicially retrieve the other part.  The surgeon had recommended another tympanoplasty for the residual hole.  However, no opinion was rendered as to the etiology or nature of the Veteran's vertigo.  

Analysis

Service connection is warranted for disability incurred or aggravated during active service or f proximately due to or aggravated by other service-connected disability(ies).  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).  Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The record indicates that the Veteran's vertigo may be multi-factorial.  Possible etiologies include metabolic changes due to either substance abuse or detoxification; a chip fracture of the C6 vertebra, unspecified visual fields defects, and the Veteran's service-connected disabilities of his right ear.  

Weighing against the claim is the opinion of the VA audiologist which suggests that the Veteran's past substance abuse or detoxification from substance abuse creased metabolic changes that are responsible for his eventual development of vertigo, even though his history of ear infections may have made him more susceptible to such metabolic changes.  On the other hand, weighing in favor of the claim is an opinion from a VA treating physician that the Veteran's problems were related to either military service or disabilities of service origin.  In this regard, the VA physician's reference to the Veteran's service-connected disabilities as affecting his "left" ear, rather than the service-connected right ear, appears to be no more than a clerical or transcription error.  

In weighing the probative value to be given to these conflicting opinions, numerous factors are for consideration.  See generally LeShore v. Brown, 8 Vet. App. 406 (1995); Kowalski v. Nicholson, 19 Vet. App. 171, 170 (2005); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2004); Herandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The VA physician is a medical doctor and, so, has more extensive education, training, and expertise in the evaluation of potential etiology(ies) for the Veteran's vertigo.  On the other hand, the VA physician did not report having reviewed the Veteran's claim files, as the VA audiologist had done.  Neither of these two provided detailed information as to the impact, if any, of any visual field deficits or the chipped C6 vertebra, on the Veteran's vertigo.  Also, while the VA physician's opinion fails to state a rationale for the opinion, the VA audiologist conceded that there could be some impact of the service-connected disabilities in rendering the Veteran more susceptible to metabolic changes, which were a possible cause for the vertigo.  

In any event, the Board finds that the VA audiologist's opinion is predicated upon a timeline in which the Veteran's earliest symptoms for vertigo post-date his substance abuse or detoxification from substance abuse or both.  Weighing against this factual predicate is the Veteran's testimony that his vertigo pre-dates, not post-dates, his substance abuse or detoxification from substance abuse or both.  While the Veteran is not competent to render an opinion as to the etiology of his vertigo, he is competent to attest to symptoms he personally experienced, and when he experienced them.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed.Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The dispositive matter in this case is the Veteran's credibility.  If credible, then his vertigo pre-dates any substance abuse or detoxification from substance abuse or both, and greater weight must be given to the opinion of the Veteran's treating VA physician.  In this regard, the Board finds that the Veteran's testimony is credible.  He explained at the hearing that his initial symptoms were both nausea and vertigo which initially occurred only during severe ear infections but had progressed at a slow, essentially insidious, rate.  This would not be inconsistent with the information provided by the VA audiologist that the Veteran's substance abuse or detoxification from substance abuse or both may have had an impact upon the acceleration of his progressive vertigo.  

Accordingly, having found the Veteran's testimony to be credible, having weighed the conflicting medical opinions in this case, and having resolved all doubt in favor of the Veteran, the Board concludes that service connection for vertigo is warranted.  Because the claim is granted, the Board need not address whether there has been compliance with the duties concerning notification and assistance under the Veterans Claims Assistance Act (VCAA) of 2000, including the matter of the unsuccessful attempts by the RO to obtain the Veteran's complete VA clinical records from VA facilities at Dallas, Amarillo, and Albuquerque.  


ORDER

Entitlement to service connection for vertigo is granted.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


